J-S75031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IRENE DOUGLAS,                         :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 ROSA BERNUDEZ AND OLGA                 :
 BERNUDEZ                               :        No. 1556 EDA 2018

                Appeal from the Order Entered April 23, 2018
               in the Court of Common Pleas of Wayne County
                     Civil Division at No(s): 2017-00014

BEFORE: PANELLA, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                      FILED JANUARY 23, 2019

     In this negligence action, Irene Douglas (“Douglas”) appeals from the

Order granting summary judgment against her, and in favor of Rosa Bernudez

(“Rosa”) and Olga Bernudez (“Olga”) (collectively, the “Defendants”).   We

reverse and remand for further proceedings.

     Douglas alleged in her Complaint that, between February 2007 and

December 2015, she resided in an apartment (hereinafter “the Property”),

located in Honesdale, Wayne County. The Property was owned by Olga, and

managed by Olga’s daughter, Rosa.       Douglas alleged that the Property

contained mold, which had caused her to suffer health issues, and that the

Defendants were negligent in failing to remove the mold.

     In March 2015, Douglas requested the Wayne County Housing Authority

(“Housing Authority”) to conduct an inspection of the Property for mold.
J-S75031-18


According to Douglas, “[o]n or about September 22, 2015, [she] developed

asthma from allergies due to mold in the [Property].” Complaint, 1/9/17, at

3.   Douglas alleged that on September 25, 2015, she was rushed to the

emergency room for treatment for what she alleged was a reaction to mold in

the Property. In support of this claim, Douglas attached to her Complaint a

hand-written, two-sentence note, dated September 25, 2015 (hereinafter, the

“September Note”), from her treating physician, Linda Mendelsohn, M.D. (“Dr.

Mendelsohn”). In the September Note, Dr. Mendelsohn stated that Douglas

“had a slightly elevated troponin level at an Emergency Room visit and an EKG

showing poor R-wave progression.               This may be indicative of a small

myocardial infarction.” Complaint, 1/9/17, at Exhibit F.

       Douglas pled that on December 9, 2015, she was again hospitalized for

health complications attributable to her exposure to mold in the Property. In

support of this claim, Douglas attached to her Complaint a second note from

Dr. Mendelsohn, dated December 9, 2015 (hereinafter, the “December Note”),

which was hand-written on a prescription pad. The December Note states as

follows:   “Irene Douglas was hospitalized for a subendocardial myocardial

infarction caused by severe allergy to mold in her apartment.” Complaint,

1/9/17, at Exhibit H.1




____________________________________________


1 We will hereinafter refer to the September Note and December Note
collectively as “the Notes.”

                                           -2-
J-S75031-18


      In the meantime, the Housing Authority conducted an inspection of the

Property in October 2015. Douglas attached to her Complaint a copy of a

letter that the Housing Authority had sent to the Defendants following this

inspection, requiring them to make certain repairs to the Property.      The

Housing Authority conducted another inspection of the Property on November

13, 2015, and notified the Defendants that the Property contained mold that

still had to be removed.

      On November 11, 2015, Rose M. Roberts (“Roberts”), a “mold assessor”

certified by the “National Organization of Remediators and Mold Inspectors”

(“NORMI”), conducted a “mold inspection” of the Property. Roberts issued a

written report (hereinafter, the “NORMI Report”), which Douglas appended to

her Complaint, noting the presence of mold in the Property and the need for

mitigation. See Complaint, 1/9/17, at Exhibit G.

      On May 16, 2017, the Defendants filed an Answer and New Matter,

denying any negligence on their part. On January 12, 2018, Defendants filed

a Motion for Summary Judgment, asserting, inter alia, that they were entitled

to judgment as a matter of law because Douglas had failed to present

sufficient expert medical evidence that the alleged mold in the Property

proximately caused her health problems.

      On March 21, 2018, Douglas filed an Answer and Brief in Opposition to

Defendants’ Motion for Summary Judgment (hereinafter, the “Answer”).

Douglas asserted therein, in relevant part, that she had presented sufficient


                                    -3-
J-S75031-18


expert evidence (i.e., in the form of the Notes and the NORMI Report) to

establish causation and liability.   Additionally, Douglas appended to the

Answer a transcript from a deposition of Rosa (hereinafter “Exhibit A”). See

Answer, 3/21/18, at ¶ 42 (citing Exhibit A and asserting that the Defendants

are “responsible for the hazardous mold, which was admitted by [Defendants]

when Rosa [] tried to clean/remove the same in October[] 2015, resulting in

a fire ….”).

      By an Opinion and Order entered on April 23, 2018, the trial court

granted the Defendants’ Motion for Summary Judgment.          Relevant to the

instant appeal, the trial court concluded that the September Note was

“inadmissible as expert medical evidence that mold in [the Property]

proximately caused [Douglas’s] alleged injuries[,]” stating as follows:

      The [September] [N]ote … states[,] “Irene Douglas had a slightly
      elevated troponin level at an Emergency Room visit and an EKG
      showing poor R–wave progression. This may be indicative of a
      small myocardial infarction.” Pl.’s Ex. “B” (emphasis added). As
      the term “may” was used[,] as opposed to language which would
      conclusively describe both the cause of and [description of
      Douglas’s] injury, this expert opinion fails to demonstrate a
      reasonable degree of medical certainty.

Trial Court Opinion and Order, 4/23/18, at 7 (citing, inter alia, Montgomery

v. South Philadelphia Medical Group, Inc., 656 A.2d 1385, 1390 (Pa.

Super. 1995) (stating that, to be admissible, the opinion of an expert witness

must be rendered within a reasonable degree of medical certainty)).

Regarding the December Note, the trial court stated as follows:




                                     -4-
J-S75031-18


     [The December] [N]ote … states[,] “Irene Douglas was
     hospitalized for a subendocardial myocardial infarction caused by
     severe allergy to mold in her apartment,” signed J. Mendelsohn.
     Pl.’s Ex. “I.” While this language appears conclusive, [Douglas]
     produced no additional evidence to show that the expert’s
     reasoning was based on a verifiable factual predicate. An opinion
     that the plaintiff’s injuries stemmed from the cause alleged is
     inadmissible if it lacks an adequate basis in fact warranted by the
     record. Collins [v. Hand], 246 A.2d [398,] 404 [(Pa. 1968)]. As
     this expert opinion contains no adequate basis in fact warranted
     by the record, [Douglas] failed to meet her burden. Therefore, as
     [Douglas] produced no admissible expert opinion to prove that
     exposure to mold as a result of Defendants’ actions either
     proximately or directly caused her health issues, [Douglas’s] claim
     fails as a matter of law.

Trial Court Opinion and Order, 4/23/18, at 7-8.

     Douglas timely filed a Notice of Appeal, followed by a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of errors complained of on appeal. The

trial court then issued a Rule 1925(a) Opinion, relying upon the rationale

advanced in the April 23, 2018 Opinion and Order.

     Douglas now presents the following issues for our review:

     1. Did the trial court abuse [its] discretion in finding [that
        Douglas’s] medical report lacked an adequate basis in fact
        warranted by the record when the record shows mold in [the
        Property,] … where the mold was confirmed by photographs
        and inspection reports of the [] Housing Authority; plus an
        inspection report from NO[]R[MI]; and also confirmed by both
        [Douglas’s] Depositions and … Rosa[’s] [] deposition
        testimony?

     2. Did the trial court fail to follow the rule that all facts of record
        and reasonable inference[s] therefrom must be read in a light
        most favorable to the [p]laintiff, and that the Defendants[’]
        Motion for Summary Judgment can be granted only when the
        right to such judgment is clear and free from doubt?




                                      -5-
J-S75031-18


       3. Did the trial court err in granting Defendants[’] [] Summary
          Judgment Motion by determining [that Douglas’s] medical
          expert report was inadmissible?

Brief for Appellant at 1 (issues renumbered, some capitalization omitted).

       Our standard of review of an order granting a motion for summary

judgment is well settled:

       We view the record in the light most favorable to the non-moving
       party, and all doubts as to the existence of a genuine issue of
       material fact must be resolved against the moving party. Only
       where there is no genuine issue as to any material fact and it is
       clear that the moving party is entitled to a judgment as a matter
       of law will summary judgment be entered. Our scope of review of
       a trial court’s order granting or denying summary judgment is
       plenary, and our standard of review is clear: The trial court’s
       order will be reversed only where it is established that the court
       committed an error of law or abused its discretion.

Daley v. A.W. Chesterton, Inc., 37 A.3d 1175, 1179 (Pa. 2012) (citation

omitted); see also Summers v. Certainteed Corp., 997 A.2d 1152, 1159

(Pa. 2010) (stating that “the issue as to whether there are no genuine issues

as to any material fact presents a question of law, and therefore, on that

question our standard of review is de novo. This means we need not defer to

the determinations made by the lower tribunals.” (citations omitted)).

       We   will   address   Douglas’s   issues   simultaneously   due   to   their

relatedness. Douglas argues that the trial court erred in entering summary

judgment against her, where she presented sufficient evidence in her

Complaint and Answer to establish a prima facie negligence case against the

Defendants. See Brief for Appellant at 10-14. Specifically, Douglas contends

that

                                         -6-
J-S75031-18


      [t]aken as a whole, and read in its best light, the evidence from
      the [NORMI R]eport findings, verified by [Douglas’s] photos [of
      the Property] and her [deposition] testimony; the inspection
      report of the … Housing Authority, with a Remediation Order to []
      Defendants to remove the mold; and … Rosa[’s] [] testimony
      confirming her viewing the mold and her remedial actions,
      provides more than enough facts to prove a basis for Dr.
      Mendelsohn’s medical report [(i.e., the Notes)], and to deny the
      Summary Judgment Motion.

Id. at 11. Douglas urges that, where the Complaint contained the Notes, the

trial court erred in finding that the record contains insufficient evidence as to

causation. Id. at 7, 13; see also Scampone v. Highland Park Care Ctr.,

LLC, 57 A.3d 582, 596 (Pa. 2012) (stating that a plaintiff alleging a negligence

claim bears the burden of “demonstrat[ing] the causal connection between

the breach of a duty of care and the harm alleged: that the increased risk

was a substantial factor in bringing about the resultant harm.”); Lattanze

v. Silverstrini, 448 A.2d 605, 608 (Pa. Super. 1982) (stating that, generally,

an injured plaintiff in a negligence action must prove the element of causation

through expert medical testimony). Douglas further argues that the trial court

committed legal error in ruling that the December Note was inadmissible.

Brief for Appellant 7 (citing Trial Court Opinion and Order, 4/23/18, at 8

(wherein the trial court, relying upon Collins, supra, stated that Dr.

Mendelsohn’s “expert opinion[, i.e., in the December Note,] contains no

adequate basis in fact warranted by the record[.]”)).

      Where Dr. Mendelsohn conclusively stated in the December Note that

“Douglas was hospitalized for a subendocardial myocardial infarction caused


                                      -7-
J-S75031-18


by severe allergy to mold in her apartment” Complaint, 1/9/17, at Exhibit H

(emphasis added), we cannot agree with the trial court’s determination that

Douglas failed to present sufficient evidence as to causation.2 Further, viewing

the totality of the evidence in the light most favorable to Douglas, we conclude

that the trial court erred in determining that the December Note lacks an

adequate basis in fact warranted by the record; thus, Collins is inapposite.

Moreover, it cannot be said that the December Note was based upon guess or

speculation. See First v. Zem Zem Temple, 686 A.2d 18, 21 (Pa. Super.

1996) (stating that “[a]lthough it is clear that a jury is not permitted to reach

a verdict based upon guess or speculation, it is equally clear that a jury may

draw inferences from all of the evidence presented. … A substantial part of

the right to trial by jury is taken away when judges withdraw close cases from

the jury.” (citation omitted)). Accordingly, we conclude that the language in

the December Note, along with the other evidence of mold in the Property,

presents a disputed issue of fact for a jury to resolve, and the trial court thus

erred in entering summary judgment against Douglas.

       Order reversed; case remanded for further proceedings consistent with

this Memorandum; jurisdiction relinquished.




____________________________________________


2Additionally, unlike the September Note, Dr. Mendelsohn’s opinion in the
December Note as to causation was rendered with a sufficient degree of
medical certainty. Cf. Montgomery, supra.

                                           -8-
J-S75031-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/19




                          -9-